Citation Nr: 1705623	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-08 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an evaluation in excess of 10 percent for right foot strain with a history of arthritic changes to the fourth and fifth metatarsophalangeal (MTP) joints.

5.  Entitlement to an evaluation in excess of 10 percent for right foot bony protuberance and callus of the fifth MTP joint with history of callus/keratosis of the fourth MTP joint.


REPRESENTATION

Veteran is represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty training from February 1982 to June 1982 and on active duty from January 1991 to July 1991, with confirmed service in Southwest Asia.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.

The issues of entitlement to service connection for sleep apnea and entitlement to ratings in excess of 10 percent for right foot strain with a history of arthritic changes to the fourth and fifth MTP joints and bony protuberance and callus of the fifth MTP joint with history of callus/keratosis of the fourth MTP joint are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  At his November 2016 hearing, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal for entitlement to service connection for hypertension.

2.  The Veteran's tinnitus is related to acoustic trauma incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

At a November 2016 hearing, the Veteran informed the undersigned VLJ that he wanted to withdraw his appeal on the issue of entitlement to service connection for hypertension.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration of this issue.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. Tinnitus

The Veteran contends that he has bilateral tinnitus that was incurred as a result of his exposure to loud noise during his active military service.  Specifically, he reported exposure to hazardous noise from weapons, tank gunfire, missiles, and from working at an ammunition dump in Saudi Arabia.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

Recurrent tinnitus was reported in an October 2010 VA treatment record and symptoms of recurrent ringing in the ears were affirmed at the November 2016 hearing.  Therefore, the Board finds the first element of a service connection claim has been satisfied.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury from acoustic trauma.  The Veteran testified that he served as a military policeman at an ammunition dump in Saudi Arabia and was exposed to loud noise from weapons, missiles, tanks, and ammunition disposal.  Service personnel records indicated the Veteran served in Southwest Asia from February 1991 to June 1991 and a May 1991 reference audiogram noted the Veteran was on a hearing loss profile and routinely exposed to hazardous noise.  Based on the service records and the Veteran's credible statements, the Board concludes that the Veteran sustained an injury during service, satisfying the second element of a service connection claim.

With regard to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability, the Board notes that no medical opinions have been obtained in support of this claim but concludes that the Veteran has competently stated that tinnitus began in active service and continued since.  Such lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As tinnitus is a chronic disability pursuant to 38 C.F.R. § 3.309(a), the Board finds service connection is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

The withdrawn claim of entitlement to service connection for hypertension is dismissed

Service connection for tinnitus is granted.





REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

A remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

In support of his claim of entitlement to service connection for sleep apnea, the Veteran testified that he began noticing symptoms of sleep apnea during a period of active duty training with the National Guard in 1994 or 1995 in White Sands, New Mexico.  The Board notes that some of the Veteran's service records were obtained and that the Virginia Army National Guard indicated in a March 2011 memorandum that there were no records for the Veteran.  However, in a June 1991 application for benefits, the Veteran indicated that he was active in a National Guard unit in Washington, D.C.  Therefore, the Board finds additional development is warranted to obtain any additional service records from the Washington, D.C. National Guard.  Pay records should also be reviewed to verify the Veteran's service in late 1994 and early 1995.  

Further, the Board finds that a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran underwent a December 2010 VA sleep study that found mild sleep disordered breathing and VA treatment records document ongoing treatment for sleep apnea.  In November 2016, the Veteran testified that he began noticing symptoms of shortage of breath, snoring, difficulty sleeping, and cessation of breathing during a period of active duty training.  The Veteran indicated that others told him he snored and that it sounded like he stopped breathing.  

The Board finds sufficient evidence to warrant a VA examination in light of evidence of a current diagnosis of sleep apnea as well as lay statements documenting in-service symptomatology.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is required so that an examination can be conducted.

In addition, the Veteran contends that his service-connected right foot disabilities, to include an evaluation for bony protuberance and callus/keratosis of the fourth and fifth MTP joints and an evaluation for right foot strain with a history of arthritic changes to the fourth and fifth MTP warrant ratings in excess of 10 percent.  

The Veteran was afforded a VA examination in July 2010 to evaluate the severity of his right foot disabilities that provided the basis for his current 10 percent evaluations.  Since that time, the Veteran testified that his right foot symptoms worsened and prevented walking at a normal pace, required occasional bedrest due to pain, and that he missed a few days of work per month during flare-ups of his symptoms.  Given that more than six years have passed since the last VA examination and there is an indication that the Veteran's disabilities may have worsened, the Board finds a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain and associate with the file updated VA treatment records dating since October 2015.  

2.	Undertake all necessary development to obtain medical and personnel records related to the Veteran's service while a member of the Washington, D.C. National Guard.  This includes reviewing pay records to verify any periods of active duty for training or inactive duty for training during the period from June 1994 to June 1995.  

Development to obtain such records should continue until the required records are received or it is determined that further development to obtain the records would be futile.  If any records are not available, the claims file should be annotated as such and the Veteran and his attorney so notified.

3.	Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed sleep apnea.  The claims file must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should be informed of the Veteran's periods of active duty training and active service with the Army National Guard.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service.

In making this determination the examiner must specifically consider and address the Veteran's statements regarding the onset of his symptoms during a period of active duty training.

A complete rationale must be provided for any opinion offered.

4.	The Veteran should also be provided a VA examination to assess the current severity of his service-connected right foot disabilities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

If it is determined that either foot disability results in limitation of motion or painful motion of the foot, range of motion testing of both feet should be undertaken.  

The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

5.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


